DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on February 3, 2022.  The amendments to the claims have been entered.  Claims 1, 6-10 and 15-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0172130 to Ohmura in view of German Patent No. DE102011100817 to Maerkl (translation provided in previous action).
Regarding claims 1 and 10, the Ohmura publication teaches an electric machine 2, a differential 6, a drive shaft 3a, 3b, a driving wheel (not shown see paragraph 0008), a gear train installed in a vehicle and configured to transmit power from a rotating electrical machine to a driving wheel through a differential and a drive shaft, the gear 
The Ohmura publication lacks a teaching that the opposite configuration can be done.
The Maerkl patent teaches that the electric machine 12 is attached to an external gear 28 that meshes with internal gear 32, and is then attached to a differential 48. See Fig. 1.
In re Japikse, 86 USPQ 70.
Regarding claims 6 and 15, the first speed reduction unit is located on the same side of the second speed reduction unit as the rotating electrical machine in an axial direction of an output shaft of the rotating electrical machine.  See Fig. 1.
Regarding claims 7, 8, 16 and 17, the Ohmura publication teaches that there is an external, external gear pair before an internal, external gear pair.  See Fig. 1.
The Ohmura publication lacks a teaching that the two gear pairs are both external, internal gear pairs.  The language in claims 7 and 16 that states the “internal gear and the external gear of the first speed reduction unit and the second speed reduction unit mesh with each other” is interpreted as meaning that in each speed reduction unit there is an internal and external gear and that these gears in the individual units mesh with each other, not that the external gear of the first unit meshes with the internal gear of the second unit, since this second interpretation would not be supported by any of the figures of the application.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Ohmura device and replace the first external, external gear pair with the external, internal gear pair taught as taught by the Maerkl patent as this would be combining known prior art elements using known methods to provide the predictable result of a changing the gear reduction as needed by the user.
Regarding claims 9 and 18, wherein the first speed reduction unit is located on the same side of the second speed reduction unit as the rotating electrical machine in an axial direction of an output shaft of the rotating electrical machine. See Fig. 1 of Ohmura.
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. Applicant has argued that the Ohmura publication does not teach the elements of the claims, namely, in claims 1, 7, 10 and 16 of “an internal gear and an external gear of one of the first speed reduction unit and the second speed reduction unit mesh with each other, and an external gear and an external gear of the other one of the first speed reduction unit and the second speed reduction unit mesh with each other”.  See page 8 of the remarks.  To the contrary the Ohmura publication teaches this exact language.  It does so since the claim as written first has “an internal gear and an external gear of one of the first speed reduction unit and the second speed reduction .
Applicant has further argued that the examiner does not show the “internal gear and the external gear of the first speed reduction unit and the second speed reduction unit mesh with each other” in claims 7 and 16 as stated on pages 9 and 10 of the remarks. The language in claims 7 and 16 that states the “internal gear and the external gear of the first speed reduction unit and the second speed reduction unit mesh with each other” is interpreted as meaning that in each speed reduction unit there is an internal and external gear and that these gears in the individual units mesh with each other, not that the external gear of the first unit meshes with the internal gear of the second unit or vice versa, since this second interpretation would not be supported by any of the figures of the application.  Examiner notes the that Maerkl patent was cited for the teaching of reversing the external/external then to external/internal gear reductions to be external/internal then to external/external. Accordingly, the language of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655